Case 2:19-cv-02658-JPM-atc Document 42 Filed 08/19/20 Page 1 of 10                       PageID 144




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  WESTERN DIVISION


  KIM KING,                                        )
                                                   )
          Plaintiff,                               )
                                                   )         Case No. 2:19-cv-02658-JPM-dkv
  v.                                               )
                                                   )
  WILLIAM BARTLETT CHASE, JR., and                 )
  GEICO (UM CARRIER),                              )
                                                   )
          Defendants.                              )


  ORDER CONDITIONALLY GRANTING MOTION FOR VOLUNTARY NONSUIT
                      WITHOUT PREJUDICE
      ORDER IMPOSING RESTRICTIONS ON SUBSEQUENT REFILING
   ORDER SETTING DEADLINE FOR PLAINTIFF’S FILING OF OBJECTIONS



       Before the Court is Plaintiff Kim King’s Motion for Voluntary Nonsuit Without

Prejudice, filed on July 20, 2020. (ECF No. 36.) Plaintiff moves the Court pursuant to

Federal Rule of Civil Procedure 41(a)(2) for an order dismissing her case without prejudice.

(Id. at PageID 120.) Plaintiff asserts that she has “decided not to proceed with [her] claims at

this time” and that she “intends to re-file and pursue her claims in state court.” (Id.) Plaintiff

contends that “Defendants were consulted on July 15, 2020 and have not indicated any

objection to the motion.” (Id.)

       Defendant William Chase, Jr. filed a response in opposition on July 21, 2020. (ECF

No. 37.) Defendant asserts that prior to filing Plaintiff’s Motion, Defendant did not inform

Plaintiff’s counsel that he did not oppose the Motion; rather defense counsel indicated that he

would have to speak to his client before agreeing to Plaintiff’s requested relief. (Id. at PageID
Case 2:19-cv-02658-JPM-atc Document 42 Filed 08/19/20 Page 2 of 10                       PageID 145




123; see also Email Correspondence between Counsel, Exh. 1, ECF No. 37-1.) Defendant

asserts that Plaintiff’s failure to consult with defense counsel before filing the Motion is

grounds for denying the Motion. (Id. at PageID 124–25.) Defendant additionally asserts that

he would suffer plain legal prejudice if the case were dismissed without prejudice, and that

any dismissal should be with prejudice. (Id. at PageID 125–26.) Finally, Defendant requests

that if the Court grants the Motion, it should impose conditions on Plaintiff’s refiling of the

action. (Id. at PageID 126–27.)

       Defendant GEICO Advantage Insurance Company (hereinafter “GEICO”) filed its

Response in Opposition to the Motion on July 22, 2020. (ECF No. 38.) GECIO too avers that

the Court should deny the Motion and that the case should only be dismissed with prejudice.

(Id.) GEICO argues that additional restrictions and conditions should be placed on any

subsequent refiling of this action. (Id. at PageID 130.)

       Plaintiff filed a Reply Brief on July 29, 2020. (ECF No. 41.) Plaintiff asserts that

Defendants cannot demonstrate that they would suffer plain legal prejudice if the case were

dismissed without prejudice, and that Plaintiff’s counsel properly consulted with defense

counsel. (See generally id.)

       For the reasons set forth below, Plaintiff’s Motion is GRANTED, subject to Plaintiff’s

response to the conditions imposed by the Court.

I.     BACKGROUND

       A.      Factual Background

       This action arises out of an automobile accident that occurred on or about November

28, 2018. (Compl., ECF No. 1 ¶ 4.) Plaintiff alleges that Defendant William Bartlett Chase,

Jr. negligently rear-ended Plaintiff’s vehicle while travelling eastbound on the I-240 near the



                                                2
Case 2:19-cv-02658-JPM-atc Document 42 Filed 08/19/20 Page 3 of 10                        PageID 146




Millbranch Road exit. (Id.) Plaintiff asserts: (1) that Defendant operated his vehicle

“negligently and carelessly and with a willful and wonton disregard for the safety of others”;

(2) that Defendant violated several provisions of Tennessee Code at the time of the accident;

and (3) that Defendant violated several Memphis Code of Ordinance provisions while

operating his vehicle. (Id. ¶¶ 5–11.) Plaintiff seeks an award of $400,000 in damages, among

other forms of relief. (Id. at PageID 4–6.)

       B.      Procedural Background

       Plaintiff filed this action on September 27, 2019. (ECF No. 1.) Defendant Chase filed

his Answer on October 24, 2019 (ECF No. 10), and his Amended Answer on October 25,

2019 (ECF No. 12). The Court held a Scheduling Conference on November 20, 2019. (ECF

No. 23.) The Conference was continued to December 12, 2019, to afford the Parties more

time to prepare. (Id.) On December 20, 2019, a Scheduling Order was entered setting a

discovery deadline of August 2, 2020 and cutting off written discovery as of July 3, 2020.

(ECF No. 27 at PageID 91.) The Parties’ deadlines for disclosure of expert witnesses elapsed

on July 3, 2020, seventeen days before the Plaintiff’s Motion was filed. (Id.)

II.    LEGAL STANDARD

       Federal Rule of Civil Procedure 41(a)(2) provides, “[A]n action may be dismissed at

the plaintiff’s request only by court order, on terms that the court considers proper . . . . Unless

the order states otherwise, a dismissal under this paragraph (2) is without prejudice.”

“Whether voluntary dismissal should be granted under Rule 41(a)(2) is within the sound

discretion of the district court.” Walther v. Fla. Tile, Inc., 776 F. App’x 310, 315 (6th Cir.

2019) (citing Grover by Grover v. Eli Lilly and Co., 33 F.3d 716, 718 (6th Cir. 1994)).




                                                 3
Case 2:19-cv-02658-JPM-atc Document 42 Filed 08/19/20 Page 4 of 10                       PageID 147




       The primary purpose of the Rule is to “protect the nonmovant from unfair treatment.”

Id. “Generally, an abuse of discretion is found only where the defendant would suffer ‘plain

legal prejudice’ as a result of a dismissal without prejudice, as opposed to facing the mere

prospect of a second lawsuit.” Grover, 33 F.3d at 718 (quoting Cone v. W. Va. Pulp & Paper

Co., 330 U.S. 212, 217 (1947)). To determine whether dismissal without prejudice would

cause the defendant “plain legal prejudice,” the court should consider the following factors:

(1) “the defendant’s effort and expense of preparation for trial”; (2) “excessive delay and lack

of diligence on the part of the plaintiff in prosecuting the action”; (3) “insufficient explanation

for the need to take a dismissal”; and (4) “whether a motion for summary judgment has been

filed by the defendant.” Grover, 33 F.3d at 718 (citing Kovalic v. ECF Int’l, Inc., 855 F.2d

471, 473 (7th Cir. 1988)). “The Grover factors are not an exclusive or mandatory list.”

Rosenthal v. Bridgestone/Firestone, Inc., 217 F. App’x 498, 502 (6th Cir. 2007).

III.   ANALYSIS

       A.      Application of the Grover Factors to Plaintiff’s Case

       The first Grover factor, Defendants’ “effort and expense of preparation for trial,” does

not support a finding that Defendants would suffer plain legal prejudice if Plaintiff’s Motion

was granted. Grover, 33 F.3d at 718. The case was filed less than one year ago, and although

the Parties have engaged in discovery, Defendant has not proven that the costs of litigation are

so onerous that they support dismissal with prejudice or denial of Plaintiff’s Motion. Most, if

not all, of the discovery conducted by the Parties can be used in any future litigation. See

Rosenthal, 217 F. App’x at 502 (affirming the district court’s decision to grant motion to

dismiss without prejudice based in part on the fact that “discovery would largely be

transferrable” to the subsequent action); see also Yandell Constr. Servs., Inc. v. LMR Constr.,



                                                 4
Case 2:19-cv-02658-JPM-atc Document 42 Filed 08/19/20 Page 5 of 10                       PageID 148




LLC, No. 1:17-cv-01307-JDB-egb, 2018 WL 4375112, at *3 (W.D. Tenn. Sept. 13, 2018)

(“Although the Court notes that conducting over two years of litigation results in no small

expense, much of the effort put forth in the discovery phase of this case could presumably be

used in any future suit brought by Plaintiff against the two Defendants.”); cf. Jones v. W.

Reserve Transit Auth., 551 F. App’x 640, 644 (6th Cir. 2012) (noting that “[i]f [defendant’s]

expended efforts could have been applied in a subsequent Ohio action, this factor would be

[Plaintiff’s] to claim,” but finding that “little to none of [the defendant’s] work could be

salvaged” in subsequent state court proceeding). “The mere prospect of a second lawsuit does

not constitute prejudice,” thus rendering ineffective Defendants’ arguments that facing the

same litigation in state court supports a finding of plain legal prejudice. Boettcher v. Loosier,

No. 2:14-cv-02796-JPM-dkv, 2016 WL 1173182, at *2 (W.D. Tenn. Mar. 22, 2016) (quoting

Rouse v. Caruso, No. 06-10961, 2007 WL 909600, at *3 (E.D. Mich. Mar. 23, 2007)). This

factor, therefore, weighs in favor of granting Plaintiff’s Motion.

       The second Grover factor, “excessive delay and lack of diligence on the part of the

plaintiff in prosecuting the action,” also does not favor Defendants’ position. 33 F.3d at 718.

Nothing suggests that Plaintiff has not been diligent in pursuing her claims. Plaintiff did not

fail to engage in discovery or delay the progress of the case. Defendants point out that

Plaintiff waited over 10 months to file her action in federal court, but this fact does not

support dismissal with prejudice. (See ECF No. 37 at PageID 126.) Under Rule 41(a)(2), the

relevant consideration is Plaintiff’s litigation conduct after the filing of her Complaint. Her

conduct during the pendency of this litigation does not demonstrate a lack of diligence or

excessive delay.




                                                 5
Case 2:19-cv-02658-JPM-atc Document 42 Filed 08/19/20 Page 6 of 10                           PageID 149




        The third Grover factor, the Plaintiff’s reason for the voluntary dismissal, is

inconclusive. See 33 F.3d at 718. While the Court is not required to consider this factor, it

provides another data point by which to judge the propriety of granting Plaintiff’s Motion.

See Rosenthal, 217 F. App’x at 502 (“The district court’s failure to address this Grover factor

[the sufficiency of the plaintiff’s explanation] is not tantamount to an abuse of discretion.”

(citing Ohlander v. Larson, 114 F.3d 1531, 1537 (10th Cir. 1997)). Plaintiff asserts in her

Motion that she “has decided not to proceed with [her] claims at this time” and that “[i]n light

of the coverage available . . . intends to re-file and pursue her claims in state court.” (ECF

No. 36 at PageID 120.) Although this does provide some support for Defendants’ position,

the insufficiency of Plaintiff’s proffered reason for dismissal is not, by itself, grounds to deny

the Motion. See id.; see also Carr v. CSL Plasma, Inc., No. 14-cv-2267-JTF-cgc, 2015 WL

12805769, at *3 (W.D. Tenn. Aug. 17, 2015) (“Parties seeking dismissal without prejudice are

not required to give an exact or detailed reason for their actions so long as there is some

logical justification.”); Warehime v. Louisville Ret. Residence LLC, No. 3:16-CV-00634-

GNS, 2017 WL 2312700, at *3 (W.D. Ky. May 26, 2017) (“This Court and others have

permitted voluntar[y] dismissal under Fed. R. Civ. P. 41(a)(2) even when the plaintiffs have

admitted that they intend to refile their lawsuit in state court . . . .”). Plaintiff’s asserted

reasons for seeking dismissal of her action are insufficient, standing alone, to support denial

of her Motion.

        The fourth Grover factor, whether a motion for summary judgment has been filed in

the case, favors granting Plaintiff’s Motion. See 33 F.3d at 718. Neither Defendant has filed

a motion for summary judgment.




                                                   6
Case 2:19-cv-02658-JPM-atc Document 42 Filed 08/19/20 Page 7 of 10                         PageID 150




        Thus, on balance, the Grover factors all favor finding that Defendants would not suffer

plain legal prejudice if the Court were to grant Plaintiff’s Motion and dismiss this case

without prejudice.

        B.      Defendants’ Request for Additional Conditions Upon Refiling

        Defendants request that the Court impose the following conditions on any subsequent

refiling of this action: (1) that the case be refiled only in federal court; (2) that the Scheduling

Order’s deadlines “be enforced and not extended or re-opened upon filing by the Plaintiff,”

specifically “Plaintiff’s deadline for disclosure of expert witnesses”; and (3) that the Court

award Defendants “[their] costs, expenses, and fees in defending this matter.” (ECF No. 37 at

PageID 127; ECF No. 38 at PageID 130.)

        The district court’s grant of a Rule 41(a)(2) motion “may be conditioned on whatever

terms the district court deems necessary to offset the prejudice the defendant may suffer from

a dismissal without prejudice.” Bridgeport Music, Inc. v. Universal-MCA Music Pub., Inc.,

583 F.3d 948, 954 (6th Cir. 2009). Plaintiffs cannot appeal these restrictions unless they have

“suffered ‘legal prejudice’ from the conditions imposed by the district court and ha[ve] not

acquiesced in those conditions.” Duffy v. Ford Motor Co., 218 F.3d 623, 626 (6th Cir. 2000).

        District courts may require plaintiffs to pay the defendant’s litigation costs and fees.

Bridgeport Music, 583 F.3d at 954. Courts have considered several factors to determine

whether to award attorneys’ fees and costs as a condition of a voluntary dismissal:

        (1) whether the plaintiff acted in good faith in bringing and prosecuting the
        litigation; (2) whether the defendant incurred substantial expenses in defending
        the action; (3) whether the plaintiff delayed in bringing the motion to dismiss;
        and (4) whether the work performed can be used in a subsequently filed action.

Dowling v. Select Portfolio Servicing, Inc., No. 05–cv–00049, 2007 WL 2815567, at *4 (S.D.

Ohio Sept. 25, 2007) (internal citations omitted); see also Can IV Packard Square, LLC v.


                                                  7
Case 2:19-cv-02658-JPM-atc Document 42 Filed 08/19/20 Page 8 of 10                                        PageID 151




Schubiner, 768 F. App’x 308, 313 (6th Cir. 2019) (noting that these factors, although not

binding, “effectively reveal the equities at play” under Rule 41(a)(2)). District courts have

also imposed discovery limitations on plaintiffs seeking to refile their dismissed cases. See,

e.g., Carr, 2015 WL 12805769, at *3 (imposing condition preventing plaintiff from reopening

discovery deadlines, among others).

         District courts have, in some circumstances, required the plaintiff to refile any

subsequent action in federal court. See, e.g., Scholl v. Felmont Oil Corp., 327 F.3d 697, 699–

701 (6th Cir. 1964) (dismissing appeal when the district court imposed a condition that the

case be refiled only in federal court); Versa Prods., Inc. v. Home Depot, USA, Inc., 387 F.3d

1325, 1329 (11th Cir. 2004) (upholding refiling restriction requiring plaintiff to refile only in

the Northern District of Georgia). Although the Sixth Circuit has suggested that such refiling

restrictions are not per se unreasonable 1, at least three circuits have found such limitations to

be categorically impermissible. See Adams v. USAA Casualty Ins. Co., 863 F.3d 1069, 1080

(8th Cir. 2017) (noting that the Eighth Circuit has “expressly declined to impose as a

condition of dismissal ‘a requirement that plaintiff refile, if at all, only in a federal court’”

(quoting Kern v. TXO Prod. Corp., 738 F.2d 968, 973 (8th Cir. 1984))); see also Bechuck v.

Home Depot, U.S.A., Inc., 814 F.3d 287, 298 n.24 (5th Cir. 2016) (“Indeed, this type of

limitation is rare, a fact that lends further support to our conclusion that it is an impermissible

aberration.”); Am. Nat’l Bank and Tr. Co. of Sapulpa v. Bic Corp., 931 F.2d 1411, 1412 (10th

Cir. 1991) (“After examining the briefs and record on appeal, we are convinced the district




         1
           The Sixth Circuit in Scholl found that the refiling condition was not unreasonable, but the plaintiff in
that case agreed to the conditions at a pretrial conference, unlike in this case, where Plaintiff has not consented to
these conditions. See 327 F.2d at 700.

                                                          8
Case 2:19-cv-02658-JPM-atc Document 42 Filed 08/19/20 Page 9 of 10                        PageID 152




court did not abuse its discretion in failing to impose a refiling condition [that any refiling of

the action be in federal, not state court].”).

        The Court will not require Plaintiff to pay Defendants’ attorneys’ fees and costs.

Nothing suggests that Plaintiff has not prosecuted her case in good faith. All discovery in this

case can be used in any subsequent action, thereby reducing the costs imposed on Defendants

if Plaintiff refiles her action. See Ball v. Tenn. Valley Auth., No. 2:13-cv-904, 2015 WL

556437, at *6 (S.D. Ohio Feb. 10, 2015). While Plaintiff did not file this Motion until almost

a year after filing her Complaint, this delay does not warrant granting fees, especially since no

dispositive motions have been filed and discovery was not yet complete at the time Plaintiff

filed her Motion. While Defendants have incurred expenses in litigating this case, such

expenses will be offset by the fact that all discovery and effort expended in this litigation can

be used in any future litigation.

        The Court also will not impose a condition requiring Plaintiff to refile her case in

federal court. The Court may have the authority to impose this condition, see Scholl, 327

F.2d at 700, but in the instant case such a limitation is inappropriate. As the Fifth Circuit in

Bechuck v. Home Depot, U.S.A., Inc. stated, such a condition is “rare” and should not be used

frequently. See 814 F.3d at 298 n.24. This case is dissimilar from the cases in which circuits

have upheld such conditions. See Scholl, 327 F.3d at 700 (the parties agreed to the

restriction); see also Versa Prods., 387 F.3d at 1326–27, 1329 (finding that a district court’s

imposition of a venue restriction preserved the status quo and promoted judicial economy

after the case was transferred from the Eastern District of Missouri to the Northern District of

Georgia). The Court will also not limit Plaintiff’s choice of forum to litigate this case based




                                                 9
Case 2:19-cv-02658-JPM-atc Document 42 Filed 08/19/20 Page 10 of 10                        PageID 153




 solely on Defendants’ hypothetical assertions that any future state court litigation could last

 another year or two. (See ECF No. 37 at PageID 126.)

         Some refiling conditions are appropriate in this case. This litigation is 10 months old.

 Discovery is complete. (See Sched. Order, ECF No. 27 at PageID 91.) If Plaintiff refiles her

 case, the litigation must resume as if this case had continued under the current schedule;

 that is, any future case will restart from this point in the litigation. All deadlines that

 have elapsed must be honored. (See ECF No. 27.) Such a refiling condition prevents

 duplicative discovery and unnecessary expense. The Parties shall use discovery in this case in

 any future litigation.

         Generally, the party moving for voluntary dismissal under Rule 41(a)(2) is given an

 opportunity to respond to refiling conditions imposed by the Court. See Kienitz v. Metro.

 Life Ins. Co., 131 F.R.D. 106, 107 (E.D. Mich. 1990). Plaintiff shall have until Friday,

 September 28, 2020 to object to these conditions or withdraw her Motion. See id.

 IV.     CONCLUSION

         For the reasons set forth above, the Motion is conditionally GRANTED, subject to

 any objections to the conditions by Plaintiff. Plaintiff shall file any objections by no later than

 Friday, September 28, 2020. If no objections are received or the Motion is not withdrawn,

 Plaintiff’s Motion to Dismiss Without Prejudice with the conditions for refiling as set out

 above shall be granted and a judgment of dismissal without prejudice entered.

         SO ORDERED, this 19th day of August, 2020.

                                                          /s/ Jon P. McCalla
                                                        JON P. McCALLA
                                                        UNITED STATES DISTRICT JUDGE




                                                 10
